Order denying motion of defendant C. I. T. Corporation to compel plaintiff to serve an amended complaint separately stating and numbering the causes of action alleged in the complaint reversed on the law, with ten dollars costs and disbursements, and motion granted, the amended complaint to be served within ten days from the entry of the order herein, unless plaintiff stipulate within said ten-day period that he intends to state and does state one cause of action only in his complaint, namely, a cause of action for trespass, and that the allegations of assault and battery, false arrest and imprisonment, slander and conversion, contained in the complaint, are alleged only by way of aggravation of the damages claimed for the trespass. In the event that the plaintiff shall so stipulate the order will be affirmed, with ten dollars costs and disbursements to appellant, with leave to answer within ten days from the entry of the order herein. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.